          Case 1:20-cv-02293-LJL Document 11 Filed 06/05/20 Page 1 of 1

                                                                                        YAAKOV SAKS*
                                                                                          JUDAH STEIN 
                                                                                     RAPHAEL DEUTSCH ^
                                                                                        RACHEL DRAKE ▪
                                                                                         DAVID FORCE 

                                                                                    NJ & NY Bar Admissions
                                                                                     ^ CT & NJ Bar Admissions
                                                                                             ▪ NJ Bar Admission
                                                                                *Federal Court Bar Admissions
                                                                  CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com



June 5, 2020                              Application DENIED. The parties shall submit a Case
                                          Management Plan and Scheduling Order as ordered by the Court on
Via CM/ECF                                March 23, 2020. That filing is presently four days overdue. It shall
The Honorable Lewis J. Liman              be submitted no later than 5:00 p.m. today.
United States District Court
Southern District of New York             6/5/2020


       Re:     Williams vs The Vermont Country Store, Inc.
               Case #: 1:20-cv-02293-LJL

Dear Judge Liman:

We represent the plaintiff in the above matter. We write with the consent of the Defendant to
respectfully request that the initial conference currently scheduled for June 8, 2020 at 10:00am be
adjourned for 30 days. The parties have recently begun settlement discussions, which had been
delayed to Covid-19, and are hopeful of a resolution.

This is the first request for an adjournment.

We thank Your Honor and the Court for its kind considerations and courtesies.


                                                             Respectfully submitted,

                                                             s/ David Force
                                                             David Force, Esq.

cc:    All Counsel of Record via ECF
